DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 32-40, are objected to because of the following informalities:  In claim 32, line 1, recites “the subject” however should recite “a subject”. Claims 33-40, are objected based on their dependency on the objected base claim and inherent the same deficiency.  Appropriate correction is required.
Claims 33-34, are further objected to because of the following informalities:  In claim 33, line 1, recites “a disease parameter” however should recite “the disease parameter”. Claim 34, is objected based on its dependency on the objected base claim and inherent the same deficiency.  Appropriate correction is required

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 21-37 and 39, of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12, and 14-19, of US Patent 11,244,454 B2 as being described below.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-37 and 39, of the instant application merely broadens the scope of the claims 1-12, and 14-19, of US Patent 11,244,454 B2. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before (See MPEP §804.II.B.1 and §2144.04 IIA). 
Instant Application 17/560,336.
US Patent 11,244,454 B2
Claim 21. A system for evaluating a gastrointestinal lumen, comprising: an imaging device configured to capture image data in a gastrointestinal lumen of a patient; and a processor configured to: obtain a first objective measure from first image data of the gastrointestinal lumen; characterize one or more first disease parameters using the first objective measure; use the one or more characterized first disease parameters to determine a first disease state; store at least one of the one or more characterized first disease parameters or the first determined disease state; obtain a second objective measure from second image data of the gastrointestinal lumen; characterize one or more second disease parameters using the second objective measure, wherein the second image data is obtained at a later time than the first image data; use the one or more characterized second disease parameters to determine a second disease state; compare (a) at least one of the one or more second disease parameters to at least one of the one or more first disease parameters or (b) the second disease state to the first disease state; and based on the comparison, predict a disease state trend over time using algorithms aided by machine learning, wherein predicting the disease state trend over time includes predicting a flare-up of an irritable bowel disease.






Claim 22. The system of claim 21, wherein the first and second objective measures each includes at least one quantitative measure.

Claim 23. The system of claim 21, wherein the one or more first disease parameters reflect a measure of at least one of an ulcer or a lesion, and wherein the first objective measure includes at least one of depth or size.


Claim 24.  The system of claim 21, wherein the processor is further configured to compare the one or more first disease parameters to one or more threshold values.

Claim 25. The system of claim 21, wherein the processor is further configured to aggregate at least two of the one or more characterized first disease parameters; wherein use of the one or more characterized first disease parameters includes use of the aggregated at least two of the one or more characterized first disease parameters, and comparing the aggregated at least two of the one or more characterized first disease parameters to at least one threshold value.

Claim 26. The system of claim 21, wherein the processor is further configured to provide at least one of an alert or a treatment based on the predicted disease state trend.

Claim 27. The system of claim 21, wherein the processor is further configured to use at least one external data to predict the flare-up, wherein the at least one external data includes one or more of demographic data, medication, prior medical treatments, mental health information, genomic data, antibody markers, inflammatory markers, histology results, and fecal markers.

Claim 28. The system of claim 21, wherein the processor is further configured to classify a subject having the gastrointestinal lumen, based on a risk of the flare-up.

Claim 29. The system of claim 26, wherein based on the predicted disease state trend, the alert is provided by the processor; and in response to the alert, the treatment is automatically delivered to a subject having the gastrointestinal lumen.

Claim 30. The system of claim 26, wherein based on the predicted disease state trend, the alert is provided days in advance of the flare-up.

Claim 31. The system of claim 26, wherein based on the predicted disease state trend, the alert is provided to a medical personnel.

Claim 32. A system for evaluating a gastrointestinal lumen comprising: an imaging device configured to capture data in the gastrointestinal lumen; and a processor configured to: receive data from the imaging device; measure a respiration activity; identify a location of the imaging device in the gastrointestinal lumen; filter out the respiratory activity from the data; characterize a disease parameter based on the data; compare the disease parameter to at least one threshold value; and based on the comparison, automatically provide at least one of a treatment to the subject or an alert.





Claim 33. The system of claim 32, wherein characterizing a disease parameter includes using a quantitative measure.

Claim 34. The system of claim 33, wherein the disease parameter reflects a measure of at least one of an ulcer or a lesion, and wherein the quantitative measure includes at least one of depth or size.

Claim 35. The system of claim 32, wherein the disease parameter is a first disease parameter, and the processor is further configured to characterize a second disease parameter based on the data received from the imaging device, wherein the second disease parameter reflects a measure of at least one of lesions, ulcers, bleeding, stenosis, and vasculature.

Claim 36. The system of claim 35, wherein the processor is further configured to aggregate the first and second disease parameters.

Claim 37. The system of claim 32, wherein the disease parameter is a first disease parameter, wherein the threshold value accounts for an earlier characterization of the same disease parameter, and based on the comparison, the processor is further configured to characterize the first disease parameter as worsening, lessening, or remaining stable.

Claim 39. The system of claim 32, wherein based on the comparing, the alert is provided to a medical personnel.
Claim 1. A method for evaluating a gastrointestinal, the method comprising: characterizing one or more first disease parameters using at least one first objective measure obtained from first imaging data of a gastrointestinal tract, wherein the one or more first disease parameters reflect a first measure of at least one of lesions, ulcers, bleeding, stenosis, or vasculature; using the one or more characterized first disease parameters to determine a first disease state; storing at least one of the one or more characterized first disease parameters or the first determined disease state; characterizing one or more second disease parameters using at least one second objective measure obtained from second imaging data of the gastrointestinal tract, wherein the one or more second disease parameters reflect a second measure of at least one of lesions, ulcers, bleeding, stenosis, or vasculature, and wherein the second imaging data is obtained at a later time than the first imaging data; using the one or more characterized second disease parameters to determine a second disease state; comparing (a) at least one of the one or more second disease parameters to at least one of the one or more first disease parameters or (b) the second disease state to the first disease state; and based on the comparing, predicting a disease state trend over time using algorithms aided by machine learning, wherein predicting the disease state trend over time includes predicting a flare up of an irritable bowel disease, and in response to predicting the flare up, taking a preventative remedial measure.

2. The method of claim 1, wherein the first and second objective measures each includes at least one quantitative measure.

3. The method of claim 1, wherein the one or more first disease parameters reflect a measure of at least one of an ulcer or a lesion, and wherein the first objective measure includes at least one of depth or size, and wherein the disease is an irritable bowel disease.

4. The method of claim 1, further comprising: comparing the one or more first disease parameters to one or more threshold values.


5. The method of claim 1, further comprising: aggregating at least two of the one or more characterized first disease parameters; wherein using the one or more characterized first disease parameters includes using the aggregated at least two of the one or more characterized first disease parameters, and comparing the aggregated at least two of the one or more characterized first disease parameters to at least one threshold value.


6. The method of claim 1, further comprising: based on the predicted disease state trend, providing at least one of an alert or a treatment.


14. The method of claim 1, further comprising: using at least one external data to predict a flare-up, wherein the at least one external data includes one or more of demographic data, medication, prior medical treatments, mental health information, genomic data, antibody markers, inflammatory markers, histology results, and fecal markers.


15. The method of claim 1, further comprising classifying a subject having the gastrointestinal tract, based on a risk of the flare-up.


16. The method of claim 6, wherein based on the predicted disease state trend, the alert is provided; and in response to the alert, the treatment is automatically delivered to a subject having the gastrointestinal tract.

17. The method of claim 6, wherein based on the predicted disease state trend, the alert is provided days in advance of the flare-up.

18. The method of claim 6, wherein based on the predicted disease state trend, the alert is provided to a medical personnel.

7. A method for evaluating a gastrointestinal tract, the method comprising: measuring a respiration activity; using pH sensors to identify a location of at least one imaging device in the gastrointestinal tract; receiving data from the at least one imaging device located in a lumen of the gastrointestinal tract of a subject; filtering out the respiratory activity from the data; based on the data received from the at least one imaging device, characterizing a disease parameter, wherein the disease parameter reflects a measure of at least one of lesions, ulcers, bleeding, stenosis, and vasculature; and comparing the disease parameter to at least one threshold value; and based on the comparing, automatically providing at least one of a treatment to the subject or an alert.

8. The method of claim 7, wherein characterizing a disease parameter includes using a quantitative measure.

9. The method of claim 8, wherein the disease parameter reflects a measure of at least one of an ulcer or a lesion, and wherein the objective measure includes at least one of depth or size.


10. The method of claim 8, wherein the disease parameter is a first disease parameter and further comprising: based on the data received from the at least one imaging device, characterizing a second disease parameter, wherein the second disease parameter reflects a measure of at least one of lesions, ulcers, bleeding, stenosis, and vasculature.

11. The method of claim 10, further comprising: aggregating the first and second disease parameters.

12. The method of claim 8, wherein the disease parameter is a first disease parameter, wherein the threshold value accounts for an earlier characterization of the same disease parameter, and based on the comparison, characterizing the disease parameter as worsening, lessening, or remaining stable.


19. The method of claim 7, wherein based on the comparing, the alert is provided to a medical personnel.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-37 and 39-40, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilreath (US PGPUB 2007/0255095 A1) and further in view of Landey (US PGPUB 2018/0325499 A1).

As per claim 32, Gilreath discloses a system for evaluating a gastrointestinal lumen comprising: 
an imaging device configured to capture data in the gastrointestinal lumen (Gilreath, Fig. 2:200 and Fig. 3:300, and paragraphs 7-11, and 45, discloses “a system and method to assess a patient's GI tract condition, to monitor mucosal healing in a patient's GI tract, preferably, the small bowel (SB) mucosa and/or to differentiate between different pathological conditions”); and a processor configured to:
receive data from the imaging device (Gilreath, Fig. 1:46);
characterize a disease parameter based on the data (Gilreath, Fig. 3:320:330 paragraphs 20, 45 and 49, discloses “a parameter, for example, longitudinal extent of a lesion or size of a lesion (such as an ulcer), may be determined based on the amount of frames or images showing the lesion….”); and 
compare the disease parameter to at least one threshold value (Gilreath, paragraph 48, final score corresponds to threshold value), and based on the comparison, automatically provide at least one of a treatment to the subject or an alert (Gilreath, paragraph 48, discloses “For example, a final score , of about 9 may indicate `No Disease`, a final score of 17 may indicate `Mild disease`, a final score of 33 may indicate `No clinically significant disease , a final score of 130 may indicate `Moderate disease` and a final score of 179 may indicate that the patient has a `Severe disease`.” Here indication corresponds to an alert).
Gilreath does not explicitly disclose measure a respiration activity; identify a location of the imaging device in the gastrointestinal lumen; filter out the respiratory activity from the data; 
Landey discloses measure a respiration activity (Landey, paragraphs 83, 88 and 96, discloses respiration frequency); 
identify a location of the imaging device in the gastrointestinal lumen (Landey, paragraphs 53, 59, 86 and 96, discloses Positions and/or orientations of the distal end of the medical instrument may be determined by data from one or more location sensors (e.g., EM sensors, imaging devices, ultrasound transducers, or X-ray devices)); 
filter out the respiratory activity from the data (Landey, paragraph 95, discloses  instrument location calculator 420 can generate a filter based on the determined respiration frequency and apply the filter to the data from the location sensors);
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gilreath teachings by implementing a filter to the system of Gilreath, as taught by Landey.
The motivation would be to provide an improved medical instrument to compensate for noise created from a patient's respiration rate (paragraph 138), as taught by Landey.

As per claim 33, Gilreath in view of Landey further discloses the system of claim 32, wherein characterizing a disease parameter includes using a quantitative measure (Gilreath, paragraphs 43 and 45, discloses quantitative measure).

As per claim 34, Gilreath in view of Landey further discloses the system of claim 33, wherein the disease parameters reflects a measure of at least one of an ulcer or a lesion (Gilreath, paragraph 45, ulcer), and wherein the quantative measure includes at least one of depth or size (Gilreath, paragraph 45, discloses “a parameter, for example, longitudinal extent of a lesion or size of a lesion (such as an ulcer)”).

As per claim 35, Gilreath in view of Landey further discloses the system of claim 32, wherein the disease parameter is a first disease parameter and the processor further configured to characterize a second disease parameter based on the received data from the imaging device (Gilreath, paragraphs 48, 49 and 53), wherein the second disease parameter reflects a measure of at least one of lesions, ulcers, bleeding, stenosis, and vasculature (Gilreath, paragraphs 45 and 48).

As per claim 36, Gilreath in view of Landey further discloses the system of claim 35, wherein the processor further configured to aggregating the first and second disease parameters (Gilreath, paragraphs 48 and 49, discloses disease parameters aggregation).

As per claim 37, Gilreath in view of Landey further discloses the system of claim 32, wherein the disease parameter is a first disease parameter, wherein the threshold value accounts for an earlier characterization of the same disease parameter (Gilreath, paragraphs 38, 41, 48, 49 and 53), and based on the comparison, the processor is further configured to characterize the first disease parameter as worsening, lessening, or remaining stable (Gilreath, paragraph 48, discloses “For example, a final score , of about 9 may indicate `No Disease`, a final score of 17 may indicate `Mild disease`, a final score of 33 may indicate `No clinically significant disease , a final score of 130 may indicate `Moderate disease` and a final score of 179 may indicate that the patient has a `Severe disease`.”).

As per claim 39, Gilreath in view of Landey further discloses the system of claim 32, wherein based on the comparing, the alert is provided to a medical personnel (Gilreath, paragraph 43).

As per claim 40, Gilreath in view of Landey further discloses the system of claim 34, wherein: the at least one threshold value accounts for the earlier characterization of the first disease parameter (Gilreath, paragraph 48, discloses The scoring can be done routinely or as a follow-up on patients at risk (e.g., patients with Crohn's disease, patients after chemotherapy, patients taking NSAIDs). The scoring can also be used to monitor mucosal healing, for example in response to treatment.).


Claims 38, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilreath (US PGPUB 2007/0255095 A1) and further in view of Landey (US PGPUB 2018/0325499 A1) and further in view of Princen (US PGPUB 2013/0225439 A1).

As per claim 38, Gilreath in view of Landey further discloses the system of claim 32, wherein the processor is further configured to, based on the comparison of the disease parameter to at least one threshold value, predict a disease state trend over time (Gilreath, paragraph 48), wherein predicting the disease state trend over time includes predicting a flare-up of an irritable bowel disease (Gilreath, paragraphs 7, 10 and 48).
Although Gilreath in view of Landey discloses predicting disease state trend over time however does not explicitly disclose processor is further configured to, predict a disease state trend over time using algorithms aided by machine learning.
Princen discloses processor is further configured to, predict a disease state trend over time using algorithms aided by machine learning (Princen, paragraphs 156 and 501, discloses IBD diagnosis using machine learning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gilreath in view of Landey teachings by implementing a neural network to the system, as taught by Princen.
The motivation would be to provide a system to systems to improve the diagnosis of inflammatory bowel disease (IBD) (paragraph 41), as taught by Princen.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633